DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
                                   Response to Preliminary Amendment
Claims 5-10 have been cancelled; and claims 1-4, and 11-14 are currently pending. 

                                                 Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                               Information Disclosure Statement
The information disclosure statement filed on 07/07/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.


                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TIAN (US 2018/0026214 A1, hereinafter “TIAN”) in view of BAO et al. (WO 2017/089952 A1, however its equivalent US PG PUB 2018/0346336 A1 has been used to reject the claim(s), hereinafter “BAO”). 

In regards to claim1, TIAN discloses (See, for example, Fig. 2) an organic field effect transistor comprising a double layer consisting of 
i) a first layer comprising a percolating network of single-walled carbon nanotubes (Single walled carbon nanotubes, Par [0035]) having a content of at least 95% by weight of semiconducting single-walled carbon nanotubes (105, See also Pars [0006]-[0010]), and 
ii) a second layer comprising an organic semiconducting material (See, for example, Pars [0006] and [0013]). 
	However, TIAN fails to explicitly teach that the organic semiconductor material is a diketopyrrolopyrrole-based polymer consisting of formula 

    PNG
    media_image1.png
    578
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    673
    media_image2.png
    Greyscale

	However, BAO while disclosing a process for separating semiconductor single-walled carbon nanotubes teaches (see for example, Pars [0025], [0122], [0126])
   Formula: 
	
    PNG
    media_image3.png
    328
    728
    media_image3.png
    Greyscale

wherein L1, and L2are independently selected from the group consisting of 5 to 20 membered heteroarylene (See, for example, Par [0036]). 
wherein L3, and L4 are independently selected from the group consisting of 5 to 20 membered heteroarylene (See, for example, Par [0055]). 
	wherein R1, is selected from the group consisting of C1-C100-alkyl….(See, for example, Par [0072]) ; 
	wherein example of 5 to 20 membered heteroarylene includes (See, for example, Par [0131], Par [0272], Par [0292], Par [0301], Par [0306], Par [0342], Par [0357], Par [0361]): 
		
    PNG
    media_image4.png
    171
    262
    media_image4.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify TIAN by BAO because the polymer is easy to synthesize and should be non-irreversibly degradable into small units, and demonstrates low-cost sepration of clean single-walled carbon nanotubes. 

In regards to claim 2, TIAN discloses (See, for example, Fig. 2) the percolating network of single-walled carbon nanotubes (Single walled carbon nanotubes, Par [0035]) have a content of at least 99% by weight of semiconducting single-walled carbon nanotubes (…the mass content of the semiconducting carbon nanotubes …is equal or greater than 99.9%..., See, for example, Par [0035]).

In regards to claim 3, TIAN discloses (See, for example, Fig. 2) the first layer essentially consists of a percolating network of single-walled carbon nanotubes (…the mass content of the semiconducting carbon nanotubes …is equal or greater than 99.9%..., See, for example, Par [0035]).

In regards to claim 11, TIAN discloses (See, for example, Fig. 2) the organic field effect transistor is a bottom-gate (102) organic field effect transistor.

In regards to claim 14, TIAN discloses (See, for example, Fig. 2) a process for the preparation of the organic field effect transistor of claim 1 comprising the steps of 
i) depositing a composition comprising single-walled carbon nanotubes having a content of at least 95% by weight of semiconducting single-walled carbon nanotubes (see, for example, Par [0035]) in order to form a first layer comprising a percolating network of single-walled carbon nanotubes having a content of at least 95% by weight of semiconducting single-walled carbon nanotubes (…the mass content of the semiconducting carbon nanotubes …is equal or greater than 99.9%..., See, for example, Par [0035])
, and ii) depositing a composition comprising organic semiconducting material in order to form a second layer comprising an organic semiconducting material (See, for example, Par [0013]).

	However, TIAN fails to explicitly teach that the organic semiconductor material is a diketopyrrolopyrrole-based polymer consisting of formula 

    PNG
    media_image1.png
    578
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    673
    media_image2.png
    Greyscale

	However, BAO teaches (see for example, Pars [0025], [0122], [0126])
   Formula: 
	
    PNG
    media_image3.png
    328
    728
    media_image3.png
    Greyscale

wherein L1, and L2are independently selected from the group consisting of 5 to 20 membered heteroarylene (See, for example, Par [0036]). 
wherein L3, and L4 are independently selected from the group consisting of 5 to 20 membered heteroarylene (See, for example, Par [0055]). 
	wherein R1, is selected from the group consisting of C1-C100-alkyl….(See, for example, Par [0072]) ; 
	wherein example of 5 to 20 membered heteroarylene includes (See, for example, Par [0131], Par [0272], Par [0292], Par [0301], Par [0306], Par [0342], Par [0357], Par [0361]): 
		
    PNG
    media_image4.png
    171
    262
    media_image4.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify TIAN by BAO because the polymer is easy to synthesize and should be non-irreversibly degradable into small units, and demonstrates low-cost sepration of clean single-walled carbon nanotubes. 


Claims 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over TIAN in view of BAO as applied to claim 1 above, and further in view of Wu et al. (US 2012/0187379 A1, hereinafter “Wu”).

In regards to claim 4-10, TIAN discloses all limitations of claim 1 above except that the single-walled carbon nanotubes have a diameter of 0.5 to 3 nm, and a length in the range of 0.1 to 100 μm; the second layer of the double layer is on top of the first layer of the double layer; and the first layer of the double layer is on top of an adhesion layer.


Wu while disclosing a thin film transistor teaches the single-walled carbon nanotubes have a diameter of 0.5 to 3 nm, and a length in the range of 0.1 to 100 μm (The SWCNTs have a diameter from about 0.5nm to about 2.5nm; ….The SWCNTs may have a length from about 0.1 to about 10 micrometers, See, for example, Par [0055]); the second layer (74) of the double layer (70) is on top of the first layer (72) of the double layer (70); and the first layer (72) of the double layer (70) is on top of an adhesion layer (the first semiconductor sublayer can be directly contacted with …modified dielectric layer surface….can also be considered as forming an interfacial layer between the dielectric layer and the semiconductor layer.  See Par [0088]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify TIAN with Wu because this would help provide an electronic component that exhibits high mobility and good properties in terms of forward and reverse current.  

                                            Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893